DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rytz, DE 102012004100 (hereinafter Rytz).
Regarding claim 1, Rytz teaches (at least in Figures 3a-3b and 4) a moving indicator for an analogue display device (Figure 3b and Abstract), in particular for a timepiece (id), comprising a multi-layer part including an opaque metal layer and a transparent light guide layer and forming a body and a head of the 5indicator (Figure 4), said head being centered relative to a rotational axis of the indicator and arranged to receive a luminous flux on the bottom face thereof (id), wherein a fluorescent material is arranged on or in the transparent light guide layer at the head of the indicator to absorb at least part of said luminous flux and to re-emit a second luminous fluorescence flux in the transparent light guide 10layer (Abstract).
Regarding claim 2, Rytz further teaches wherein the transparent light guide layer produces a total internal reflection of the luminous rays of the second luminous flux substantially perpendicular to said rotational axis (Figure 3a).
Regarding claim 6, Rytz further teaches wherein the part is flat, the top and bottom faces thereof being planar (id).
Regarding claim 7, Rytz further teaches wherein said head includes a central hole wherein a sleeve made of an opaque material is arranged (Figure 4).
Regarding claim 8, Rytz further teaches the indicator being a hand (Abstract).
Allowable Subject Matter
Claims 9-12 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875